Citation Nr: 0703184	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2001 rating decision by the RO in 
Huntington, West Virginia.

In August 2004, the Board remanded this case to the RO for 
further evidentiary development.  The case since has been 
returned to the Board.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
as a result of a depressed mood, anxiety, chronic sleep 
impairment, avoidance, and an exaggerated startle response.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for a higher disability rating.  He was provided VCAA 
notice letters in March 2002, August 2004, March 2005, 
September 2005, December 2005 and February 2006 - but all 
after the RO's initial adjudication of his claim in October 
2001.  So obviously this did not comply with the requirement 
that VCAA notice precede the initial RO adjudication.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 
Vet. App. at 120.  But in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew - as if the initial decision was 
never made.  Rather, VA need only ensure the veteran receives 
or since has received content-complying VCAA notice such that 
he is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

So under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  
See Pelegrini II, 18 Vet. App. at 122-24, and Mayfield 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); see also Prickett, 20 Vet. 
App. at 376.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for service-connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requires VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream effective date element of 
his claim.  But this is nonprejudicial because the Board is 
denying his underlying claim for a higher disability rating, 
so this downstream effective date element becomes moot.  See 
Bernard v. Brown, 4 Vet. App. 384(1993).



The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.


Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Specific Rating Criteria

The veteran's PTSD is evaluated as 50-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.



The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.



Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).   
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes].



Analysis

Having reviewed the entire record, the Board concludes that 
an evaluation higher than 50 percent is not warranted for the 
veteran's service-connected PTSD.  His symptoms are most 
commensurate with this rating, as opposed to 70 or even 100 
percent.

The medical evidence in this case consists of numerous VA 
treatment records dated from 2001 to 2004, as well as 
numerous private treatment records beginning in 2000.  These 
records reflect ongoing treatment for PTSD.

In January 2001 the veteran completed a private mental status 
examination.  On mental status evaluation his eye contact was 
fair with no overt socially inappropriate behaviors noted.  
His speech was clear, coherent, relevant and normal in rate.  
He was oriented in all spheres and his mood was mildly 
dysphoric.  His affect was noted as flat and his thought 
process was coherent.  His insight was fair, judgment was 
average, immediate memory was within normal limits, recent 
memory was markedly deficient and remote memory was within 
normal limits.  During the examination the veteran reported 
that he did not like crowds and became irritable when around 
a lot of people.  He reported trouble sleeping, nightmares, 
flashbacks and stressful memories.  The pertinent Axis I 
diagnoses were dysthymic disorder of late onset and PTSD.  

In February 2001 and again in March 2002 the veteran 
underwent private psychiatric examinations.  Both examination 
reports suggested that the veteran experienced nightmares one 
to three times per week, had three to four flashbacks per 
week and panic attacks daily.  It was noted that he had 
continuous depression along with no energy or interest in 
things.  The examiner commented that the veteran could not 
sustain work or social relationships and he therefore 
considered him permanently and totally disabled and 
unemployable.  The diagnosis from both examinations was PTSD 
and in February 2001 a GAF score of 30 was assigned.  



In September 2001 the veteran was afforded a VA PTSD 
examination.  He reported that he was able to dress, clean 
and wash himself.  He had no specific hobbies or interests, 
but he enjoyed watching television and occasionally attended 
church.  In terms of subjective symptomatology he noted that 
he was nervous, anxious and edgy.  He had nightmares and 
flashbacks a few times per week as well as recurrent panic 
episodes with palpitations, smothering feelings and 
hyperventilation.  He reported being depressed and easily 
startled.  He mentioned that he did not get along with his 
wife and denied any problems with drugs and alcohol.  He had 
no hallucinations or delusions and denied suicidal or 
homicidal ideations.  He had occasional flashbacks triggered 
by loud noises.  He was generally pleasant and cooperative 
with appropriate flow and content of his conversation.  There 
was no evidence of active hallucinations or delusions.  His 
attention and concentration were impaired, but his memory, 
recall and judgment were intact.  There was no evidence of 
looseness of associations, flight of ideations or pressured 
speech.  His fund of knowledge was appropriate for his 
education level and background.  There were no obsessive 
thoughts or compulsive actions and he denied being actively 
suicidal or homicidal.  The diagnosis was PTSD and the 
examiner assigned a GAF score of 55.

The veteran underwent another VA PTSD examination in August 
2002.  He reiterated his subjective symptomatology and the 
majority of his objective symptomatology had remained the 
same with the exception that his concentration was found to 
be normal.  The diagnosis was PTSD and the examiner assigned 
a GAF score of 55.   

In an October 2004 statement from the veteran's wife she 
stated they had been married for 33 years.  She noted that 
his sleep pattern had worsened over the years as he continued 
to experience nightmares and restless sleep.  She found he 
had poor concentration and difficulty staying focused.  She 
also reported that he avoided others and had poor hygiene.  



In February 2006 the veteran was again afforded a VA PTSD 
examination.  He complained of depression, anxiety, 
agitation, difficulty sleeping, feelings of guilt, and would 
hyperventilate.  He reported that he mostly stayed to himself 
and tried not to watch television because that only made his 
nightmares worse.  On objective mental status examination he 
was neat, tidy, cooperative, talked clearly, audibly and 
rationally.  He was rather depressed and cried easily.  His 
mood was somewhat dysphoric and he was oriented to time, 
person, place and date.  He appeared guarded and suspicious 
but there was no evidence of psychosis or thought disorder.  
No bizarre thought process, tangential or circumstantial 
thinking was elicited.  There were no auditory or visual 
hallucinations noted and his insight, judgment and problem 
solving were fair.  A sense of ideas of reference, ideas of 
persecution or feelings of guilt for killing innocent people 
in Vietnam were all present.  In terms of his daily 
functioning, he was able to maintain his hygiene and complete 
personal chores.  He attended church on a weekly basis and 
was currently living with his wife.  The diagnosis was PTSD 
and the examiner assigned a GAF score of 55.

As indicated, a higher 70 percent rating for PTSD requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  In a 2001 VA examination the veteran 
reported that he did not get along with his wife.  However, 
no indication of marital discord was expressed during any 
future examinations and in an October 2004 statement from his 
wife she never indicated they did not get along.  

With respect to the specifically enumerated symptomatology 
contemplated for a higher 70 percent evaluation under 
Diagnostic Code 9411, the veteran has repeatedly denied 
having any suicidal or homicidal ideation.  There also has 
been no clinical description of his speech as intermittently 
illogical, obscure, or irrelevant.  Indeed, the 2006 VA 
examination found his speech to be clear, audible and 
rational.  While his mood had been described as depressed and 
anxious, and panic attacks were noted early on, there was no 
indication he demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  Spatial disorientation was 
not shown.  And though his wife in 2004 reported that he had 
difficulty maintaining his hygiene, the clinical records do 
not document any indication of neglect of personal appearance 
and hygiene.  Indeed, the most recent medical entry in 
February 2006 indicated he was neat and tidy, so quite the 
contrary.

The medical evidence indicates the veteran's primary 
symptomatology consist of depression, anxiety, agitation, 
nightmares, flashbacks, avoidance, and an exaggerated startle 
response.  The lowest GAF score he has received during the 
pendency of his appeal was in 2001, when it was only 30.  
While this score - considered in isolation, is indicative of 
serious occupational and social impairment, the remainder of 
his scores have been much higher.  This isolated score does 
not support an evaluation higher than the existing 50 percent 
because the weight of the evidence as a whole, as shown by 
the other GAF scores and objective clinical findings, is that 
the veteran does not have a disability commensurate with a 
higher rating.  All things considered, the record in its 
entirety does not show persistent symptoms that equal or more 
nearly approximate the criteria for a higher 70 percent 
evaluation, so the existing 50 percent rating must remain in 
effect.  See 38 C.F.R. § 4.7.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his PTSD has resulted in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  His existing 50 percent 
rating takes into account he has significant social and 
occupational impairment.  See 38 C.F.R. § 4.1.  And the 
overwhelming majority of his treatment has been on an 
outpatient - as opposed to inpatient, basis.  So there are 
no legitimate grounds for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


